Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT application serial no. PCT/CN2016/102124 , filed 10/14/2016. 

This action is made FINAL.
Claims 1, 3-6 and 8-14  have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfram [US 2016/0026438 A1].

a method for processing a task, the method comprising:
parsing an expression [e.g. parses a query in the HTTP request (e.g., the query 806 or the query 842) to determine the specified databin and the specified data] corresponding to a distributed computing task [e.g. an electronic storage object referred to as a "databin"] ([0179] FIG. 1, upon receiving an HTTP request corresponding to a web API call for adding data to a databin, a web server module running on the server 152 and/or the cloud storage management module 190 parses a query in the HTTP request (e.g., the query 806 or the query 842) to determine the specified databin and the specified data.
[0071] the computational application 140 provides a built-in function for creating cloud storage objects 184. A cloud storage object 184 may be referred to as a "databin"), and constructing task description information [e.g. parsed information, logical plans] corresponding to the distributed computing task [e.g. specified databin] ([0179] for example, parsing the query may include identifying one or more keywords (e.g., "bin"), operators (e.g., "=", "&", etc.), and utilizing the identified keyword(s) and operator(s) to parse the query. The cloud storage management module 190 then uses the parsed information to locate the specified databin and store the specified data to the specified databin);
wherein the task description information [e.g. parsed information] is a topology and is used to describe a corresponding relationship between an operator and a distributed dataset [e.g. the relationship between function and arguments or datasets specified in the computational application, operator "=" and data the computational application 140, when data is added to a databin. For example, in an illustrative embodiment, the argument or arguments may specify that the computational application 140 is to invoke a particular function that processes data added to a databin, and then store a result of the invoked function in the databin.
[0176] the web API call 800 includes a base universal resource locator (URL) 804 for adding data to databins. The web API call 800 also includes a query portion 806. The query portion 806 includes a portion 808 utilized for specifying the databin to which data is to be added. In this example, the portion 808 includes a keyword "bin", an operator "=", and a short ID of the databin "3unzwh_n". The query portion 806 also includes a portion 812 utilized for specifying the data to be added to the databin. In this example, the portion 812 includes a key "data", an operator "=", and the data to be added "1234". The portion 808 and the portion 812 are separated by a demarcation operator "&");
the operator acts on at least one of the distributed dataset or distributed datasets obtained by grouping [e.g. min grouping and maximum grouping] the distributed dataset [e.g. obtaining datasets for generating a list having the minimum value and the maximum value] ([0251-0252] FIG. 13, the programmer then utilizes a MinMax function to analyze data in the retrieved databin. MinMax is a built-in function of the computational application 140 that has the following format: MinMax [list] 
where the function determines the minimum value in the list and the maximum value in the list, and then returns a list having the minimum value and the maximum and the expression comprises: a grouping operator keyword [e.g. range], a grouping keyword [e.g. terms], and an operation operator keyword [e.g. "key1", "key2", . . .] ([0230] Databin[bin, params], where bin is the argument specifying a unique ID associated with a databin, and params are one or more other parameters specifying which data in the databin are to be accessed. In some embodiments, the one or more other parameters may specify a range of entries in terms of an entry index or index range. In some embodiments, the one or more other parameters may specify a range of entries in terms of time. In some embodiments, the one or more other parameters may specify a range of entries in terms of keys. Several example parameters that may be utilized are set forth below):
[0238] Databin[bin, range, ["key1", "key2", . . . ]] 
where range indicates a specified range of entries (using parameters such as described above), and ("key1", "key2", . . . ] indicates only elements in the databin associated with keys "key1", "key2", . . . );
determining, based on the task description information, a distributed dataset the operator acting on ([0239] the cloud storage management module 190 is configured to utilize the ID in the one or more API calls to locate the specified data bin in the cloud storage 180); and
performing distributed computing on the distributed dataset the operator acting on using the operator ([0239] the cloud storage management module 190 is configured to utilize other parameters, if present, in the one or more API calls to determine which data in the specified databin are to be retrieved. The cloud storage management module 190 then retrieves the specified data from the specified databin));
wherein the method is performed by at least one hardware processor ([0008] the method also includes evaluating, at one or more processors, the programmer input with the computational application to generate one or more application programming interface (API) calls for requesting a server to create the electronic storage object so that the electronic storage object is made accessible via the network).

With respect to dependent claim 3, Wolfram further teaches wherein the task description information is a topology, and the topology comprises: an operator and a domain, and the domain is used to indicate a scope corresponding to a distributed dataset (Wolfram [0071] a cloud storage object 184 may be referred to as a "databin", and the computational application 140 may provide a built-in function with a descriptive keyword such as "CreateDatabin", where the built-in function is for creating cloud storage objects 184 (e.g., databins, domain).

With respect to dependent claim 4, Wolfram further teaches wherein the parsing an expression corresponding to a distributed computing task, and constructing task description information corresponding to the distributed computing task comprises: creating a domain corresponding to the grouping keyword [e.g. databin]; determining an operation operator corresponding to the operation operator keyword [e.g. operators (e.g., "=", "+", space, etc.)]; and constructing the topology, wherein child nodes of the domain in the topology comprise: a grouping operator corresponding to the grouping operator keyword, and the operation operator [e.g. determine the specified databin and the specified data] 

With respect to dependent claim 5, Wolfram further teaches wherein a child node of a root node of the topology comprises: an output operator for outputting a calculation result obtained by performing distributed computing on the distributed dataset the operator acting on using the operator (Wolfram [0078] the argument or arguments may specify that the computational application 140 is to invoke a particular function that processes data added to a databin, and then store a result of the invoked function in the databin).

Regarding claims 6, 8-11; the instant claims recite substantially same limitations as the above-rejected claims 1, 3-5 and are therefore rejected under the same prior-art teachings.

With respect to dependent claim 12, Wolfram further teaches wherein the grouping operator keyword is used to group the data [e.g. range] ([0230] the one or more other parameters may specify a range of entries in terms of an entry index or index range).

With respect to dependent claim 13, Wolfram further teaches wherein the operation operator keyword [e.g. range] is used to process the grouped data ([230] the one or more other parameters may specify a range of entries in terms of an entry index or index range. In some embodiments, the one or more other parameters may specify a range of entries in terms of time. In some embodiments, the one or more other parameters may specify a range of entries in terms of keys).

With respect to dependent claim 14, Wolfram further teaches wherein the grouping keyword corresponds to a domain ([0229] the Databin function optionally includes one or more other arguments that a user can utilize to specify which data in the databin are to be accessed).
Response to Amendment
In response to the 12/16/2020 office action claims 1, 3, 6, 8 and 11 have been amended, new claims 12-14 have been added, and claims 2 and 7 have been cancelled. Claims 1, 3-6 and 8-14 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 03/15/2021 have been considered. 
Applicant argues (page 7) Wolfram does not disclose “grouping operator keyword” and the “grouping keyword.” Thus, the query of Wolfram does not disclose the “expression” of the amended claim 1. 
Examiner’s response:
Wolfram in paragraphs ([0230-0239] teaches a grouping operator keyword [e.g. range], a grouping keyword [e.g. terms], and an operation operator keyword [e.g. "key1", "key2", . . .]. 
Applicant argues (page 7) Wolfram does not disclose the task description information is a topology and is used to describe a corresponding relationship between an operator and a distributed dataset”
Examiner’s response:
Wolfram in paragraphs ([0078] teaches wherein the task description information [e.g. parsed information] is a topology and is used to describe a corresponding relationship between an operator and a distributed dataset [e.g. the relationship between function and arguments or datasets specified in the computational application, operator "=" and data to be added (datasets)].
As shown above Wolfram teaches the method as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153